Citation Nr: 0627748	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  04-16 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUES

Entitlement to a rating in excess of 10 percent tinnitus, to 
include based on the assignment of a separate rating for each 
ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1978 to June 1987 (and also had prior active service).  
This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived bilaterally.  

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or both; factors warranting an extraschedular rating are 
not shown.  


CONCLUSION OF LAW

The veteran's tinnitus is properly rated 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.87, Diagnostic Code 6260 (2002); 38 C.F.R. §§ 4.1, 4.87 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cic. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the rating of tinnitus.  

With respect to the claim for a rating higher than 10 percent 
for service-connected tinnitus, because there is no 
reasonable possibility that further notice or assistance 
would aid in substantiating the claim, any deficiency as to 
VCAA compliance is rendered moot.  Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

Background

A June 22, 1988, rating decision granted service connection 
for bilateral tinnitus rated 10 percent, effective January 6, 
1988.  

In February 2003 the veteran claimed entitlement to a 
separate 10 percent rating for tinnitus in each ear.  (He 
also alleges CUE in the June 22, 1988, rating decision in not 
assigning such ratings.)  

Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is rated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of a separate, 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the CAVC decision in Smith, and 
affirmed VA's long-standing interpretation of Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  The Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  
Consequently, the Secretary rescinded the stay that had been 
imposed on all claims affected by tinnitus.

In light of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 2003 precludes a 
schedular rating in excess of a single 10 percent for 
tinnitus.  As the revised criteria specifically prohibit a 
schedular rating in excess of a single 10 percent rating for 
tinnitus, however perceived, the veteran's claim for a 
separate 10 percent rating for each ear for his service-
connected tinnitus must be denied under both the old and the 
current versions of Code 6260.  

The record does not suggest that the veteran's tinnitus 
requires frequent hospitalization or causes marked 
interference with employment or otherwise suggests that 
referral for an extraschedular consideration under 38 C.F.R. 
§ 3.321 is indicated. 

As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

This holding renders moot any further allegation (for earlier 
effective date purposes) of clear and unmistakable error in 
prior rating decisions that assigned a 10 percent rating for 
tinnitus bilaterally perceived.   


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


